Citation Nr: 1549167	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  94-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to February 1972. He died in October 1986. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1992 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). In that decision, the RO denied service connection for the cause of the Veteran's death.

In a January 1996 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In December 1996, the Court vacated the January 1996 Board decision, and remanded the case to the Board.

Several additional Board decisions and Court actions followed. In a June 1998 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed that decision to the Court. In March 1999, the Court vacated the June 1998 Board decision, and remanded the case to the Board. In a September 2004 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed that decision to the Court. In July 2005, the Court vacated the September 2004 Board decision, and remanded the case to the Board.

In a December 2006 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed that decision to the Court. In August 2008, the Court vacated the December 2006 Board decision, and remanded the case to the Board. In an April 2011 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed that decision to the Court. In July 2012, the Court vacated the April 2011 Board decision, and remanded the case to the Board. In a September 2013 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed that decision to the Court. In October 2014, the Court vacated the September 2013 Board decision, and remanded the case to the Board.

The appellant testified at personal hearings before a hearing officer at the RO in July 1993 and before a Veterans Law Judge (VLJ) in May 2003. Copies of the transcripts of those hearings are of record. In January 2006, the appellant was notified that the VLJ from the May 2003 hearing was unavailable to participate in a final decision in her appeal. In a subsequent January 2006 statement, the appellant, in essence, declined her right to an additional Board hearing.

The Board obtained independent medical expert (IME) opinions concerning this matter in November 1997, May 2000, August 2006, November 2010, and June 2015. See 38 C.F.R. § 20.903 (2015). The appellant and her representative were provided a copy of each opinion and were allowed the appropriate amount of time for response. See 38 C.F.R. § 20.903 (2015).


FINDINGS OF FACT

1. The Veteran began smoking cigarettes and became dependent on nicotine during his service.

2. Service-connected nicotine dependence, cigarette smoking, and COPD significantly contributed to causing pulmonary emboli, post-surgical pneumonia, and reduced resistance to pulmonary complications, which in turn led to acute respiratory failure and sudden death.


CONCLUSION OF LAW

Service-connected disabilities substantially contributed to causing the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015). The Board is granting herein the benefit sought on appeal, so it is not necessary to discuss VA's compliance with the duties to notify and assist in substantiating this claim.

The appellant is seeking service connection for the cause of the Veteran's death. She contends that he became dependent on nicotine during service. She contends that his smoking due to nicotine and his service-connected COPD caused, hastened, or contributed substantially and materially to causing his death from post-surgical acute respiratory failure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection for the cause of a veteran's death is warranted when a service-connected disability caused the death, or substantially or materially contributed to cause death. A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.312. When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation. See 38 U.S.C.A. § 101 (West 2014). 

In regard to tobacco-related claims, on July 22, 1998, the President signed into law a new provision, codified at 38 U.S.C.A. § 1103, essentially barring service connection for disability or death on the basis that a disease or injury is attributable to the use of tobacco products during service.  See also 38 C.F.R. § 3.300 (2015). This provision, however, only applies to claims filed after June 9, 1998, and therefore, given the date of this claim, such bans do not apply to the appellant's claim. 

The law in effect prior to the revision in 1998 is found in precedent opinions of the VA General Counsel. In VAOPGCPREC 2-93, it was held that direct service connection for a tobacco-related disability could be established where the evidence demonstrated that an underlying disease or injury was caused by tobacco use during service. VAOPGCPREC 19-97 expanded on this opinion, stating that service connection could be awarded on a secondary basis based on tobacco use after military service if it was shown that nicotine addiction arose during service and was the proximate cause of the disability or death. See 38 C.F.R. § 3.310. The opinion set forth a two-pronged sequential analysis for determining whether secondary service connection was warranted: (1) The veteran must have acquired a chemical dependence on nicotine during service; and (2) the nicotine dependence must have been the proximate cause of the present disability. VAOPGCPREC 19-97. 

The General Counsel also stated that, in making determinations on proximate cause, adjudicative personnel must consider whether there is a supervening cause of the claimed disability or death that severs the causal connection to the service-acquired nicotine dependence. It was noted that such supervening causes could include sustained full remission of the service-related nicotine dependence and subsequent resumption of the use of tobacco products, creating a de novo dependence, or exposure to environmental or occupational agents. See also Davis v. West, 13 Vet. App. 178 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant has reported that the Veteran began smoking cigarettes while he was in service. The Veteran's service treatment records reflect that he smoked about one package of cigarettes per day during service. During service, he was diagnosed with asthmatic bronchitis associated with COPD. After separation from service, he claimed, and the RO granted, service connection for his COPD. 

In VA treatment in 1985, it was noted that the Veteran had a 40 pack year history of smoking. In October 1986, he underwent surgery to address colon cancer. A few days after the surgery, he died suddenly of respiratory arrest. The autopsy report identified pneumonia and pulmonary emboli as underlying causes of death.

The Board has obtained IME opinions addressing several aspects of the questions at issue. Each of the physicians who provided IME opinions received and reviewed the claims file.

The November 1997 IME opinion is from J. M. H., Jr., M.D., the director of pulmonary medicine at a state university medical school. Dr. H. provided the opinion that the Veteran's death was caused by acute bronchopneumonia and pulmonary emboli, which were a direct result of hospitalization for surgery of carcinoma of the colon. Dr. H. found that his COPD did not accelerate his death. Dr. H. stated that the COPD may have made him less capable of resisting the effects of the intercurrent illnesses. Dr. H. attributed the respiratory illnesses particularly to his continued smoking after separation from service.

The May 2000 IME opinion is from J. P. M., M.D., an assistant professor of medicine at a state university medical school. Dr. M. found that the assembled evidence was insufficient to determine whether the Veteran became addicted to nicotine before service or during service. He stated that the evidence indicated that his nicotine dependence continued after service.

The Board accepts as credible the appellant's account that the Veteran began smoking during service. Dr. M. concluded that the Veteran's nicotine dependence during service continued after service. In that light, the Board has concluded that it is at least as likely as not that he became addicted to nicotine during service. Considering the service-connected status of the nicotine addiction, the Board considers the effects of his smoking to be service-connected.

The August 2006 IME opinion is from W. C. Y., M.D., an associate professor in pulmonary and critical care at a state university medical school. Dr. Y. opined that the Veteran died from pulmonary embolism. He opined that the pulmonary embolism was unrelated to any nicotine dependence or lung disease.

The November 2010 IME opinion is from D. M. P., M.D., an assistant professor of pulmonary, allergy, and critical care medicine at a state university medical school. Dr. P. found that pulmonary embolism was the immediate cause of the Veteran's death. He stated that the Veteran's COPD increased his risk for postoperative pneumonia. He indicated, that the pneumonia, however, was not the immediate cause of death. He concluded that the Veteran's cigarette smoking did not cause or significantly contribute to causing his death.

In requesting an IME opinion in 2015, the Board informed the physician of the Board's conclusions that the effects of the Veteran's nicotine addiction and continued cigarette smoking were service connected.

The June 2015 IME opinion is from R. P. L., M.D., the chief of thoracic surgery at a state university medical school. Dr. L. discussed a chest x-ray report and the results of pulmonary function testing in September 1985. Dr. L. found that these showed that the Veteran's tobacco use and COPD had led to loss of lung function. Dr. L. stated that the advanced COPD and the large incision from the colon surgery greatly impaired the Veteran in effectively coughing and clearing secretions. He found that the insufficient clearing increased the risk of developing post-operative respiratory complications. "The development of bilateral pneumonias," Dr. L. stated, "would certainly be the result of his COPD and recent abdominal surgery." Considering decreased diffusion capacity due to COPD, Dr. L. found, the multiple small pulmonary emboli made his respiratory status critically unstable, and led to his sudden death. Dr. L. concluded that the Veteran's use of tobacco and his COPD "greatly increased his risk of developing post-operative pulmonary complications." Considering his severe COPD, Dr. L. found, "[H]e would have little reserve to be able to tolerate a superimposed bilateral pneumonia and multiple pulmonary emboli." Dr. L. expressed the opinion that the Veteran's service-connected COPD and cigarette smoking "significantly contributed to his death following surgery."

All of the IME opinion providers are competent to address the matters on appeal. Drs. Y. and P.'s opinions are generally against the claim, while Drs. H. and L.'s opinions are essentially for the proposition that the Veteran's nicotine dependnence, cigarette smoking, and COPD significantly contributed to causing his death from respiratory failure. In supporting such causal relationships, Dr. L. explained at length multiple causal steps, including from smoking to COPD to decreased lung function to inadequate secretion clearing to pneumonia to reduced resistance to the effects of pneumonia and emboli to acute respiratory failure and death. The medical opinion evidence supporting smoking and COPD as significant contributing causes of the Veteran's death is at least as persuasive as the evidence opposing such relationships. Resolving reasonable doubt in the appellant's favor, the Board grants service connection for the cause of the Veteran's death.


ORDER

Entitlement to service connection for the Veteran's death is granted.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


